DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 8/8/2022 regarding claims 1, 13, 19, 20 has been fully considered but are moot in view of the new grounds of rejection.  



Argument #1 (REMARKS, page 8): Applicant asserts that claims 1, 5, 6, 9, 11-13, 19, 20 overcomes the rejection under 35 U.S.C. 101 because, 

“Claims 1, 5-7, 9, 11-13, 19, 20 were rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. The claims have been amended to overcome the rejection under 35 U.S.C. 101. In particular, the structure of "performing, in a case that the event is not detected from the first image, the first detection processing on a second image obtained from an image capturing apparatus different from an image capturing apparatus capturing the first image, and performing, in a case that the event is detected from the first image, the first detection processing on the second image after the second detection processing on the first image" enables accurately detecting an event from images captured by a plurality of image capturing apparatuses. Accordingly, claim 1 as amended provides an improvement of a computer or a function of image analysis technology, and has patent eligibility.”

	Examiner respectfully disagrees, claims 1, 5, 6, 9, 11-13, 19, 20 state routine image region detecting steps that determine features and events in images, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of seeing features in an image to determine events in the image regions using multiple cameras.  In claims 1, 5, 6, 9, 11-13, 19, 20 the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify events captured in images.  Therefore, the additional steps do not add significantly more to the abstract idea.  
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 6, 9, 11-13, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims).  The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1, 5, 6, 9, 11-13, 19, 20 recite a series of image data gathering steps that include viewing images and detecting events in images captured using multiple cameras. The recited steps are mental processes that are merely performed in the human mind by observing the image regions.   For example, the claims state “performing a first detection processing on images captured by each of a plurality of image capturing apparatuses, wherein the first detection processing is performed to detect an event; determining whether the event is detected or not by performing the first detection processing on a first image included in the images; performing a second detection processing on the first image in a case that the event is detected from the first image, wherein the second detection processing is performed to detect the event by performing a detection processing a plurality of times, and performing, in a case that the event is not detected from the first image, the first detection processing on a second image obtained from an image capturing apparatus different from an image capturing apparatus by which the first image is captured, and performing, in a case that the event is detected from the first image, the first detection processing on the second image after the second detection processing on the first image.”

	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely perform the steps of viewing images and detecting events in images captured by multiple cameras.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when detecting events; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1, 5, 6, 9, 11-13, 19, 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing images and detecting events in the image regions captured by different cameras.  
The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “performing a first detection processing on images captured by each of a plurality of image capturing apparatuses, wherein the first detection processing is performed to detect an event; determining whether the event is detected or not by performing the first detection processing on a first image included in the images; performing a second detection processing on the first image in a case that the event is detected from the first image, wherein the second detection processing is performed to detect the event by performing a detection processing a plurality of times, and performing, in a case that the event is not detected from the first image, the first detection processing on a second image obtained from an image capturing apparatus different from an image capturing apparatus by which the first image is captured, and performing, in a case that the event is detected from the first image, the first detection processing on the second image after the second detection processing on the first image.”
The image region detecting steps are routine image data gathering that determine features and events in images from different cameras, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of seeing features in an image to determine events in the image regions.  In claims 1, 5, 6, 9, 11-13, 19, 20 the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify events captured in images.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1, 5, 6, 9, 11-13, 19, 20 are ineligible.  The examiner suggest amending the claims to include sufficiently more claim elements to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims 1, 13, 19, 20 elements area vague and indefinite because the claims state performing a single second detection process, and then state wherein the second detection processing is performed a plurality of times; “performing a second detection processing on the first image in a case that the event is detected from the first image, wherein the second detection processing is performed to detect the event by performing a detection processing a plurality of times,”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 11-13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2017/0372149) in view of Yagi et al. (US 2011/0057783).

Regarding claim 1, Mori teaches an information processing apparatus comprising: a processor (see para. 0024); and a memory storing executable instructions which, when executed by the processor (see para. 0024), cause the information processing apparatus to perform operations including: performing a first detection processing on images captured by each of a plurality of image capturing apparatuses, wherein the first detection processing is performed to detect an event (see figure 2A, para. 0020, 0036-0038, 0042-0044, where Mori discusses multiple cameras to perform a first detection process to detect an object);
determining whether the event is detected or not by performing the first detection processing on a first image included in the images (see figure 2A, para. 0020, 0036-0038, 0042-0044, where Mori discusses a first detection process, determining whether an object is detected);
performing a second detection processing on the first image in a case that the event is detected from the first image, wherein the second detection processing is performed to detect the event by performing a detection processing a plurality of times (see figure 2A, para. 0020, 0042-0043, where Mori discusses performing a second detection process after the first detection process is performed);
performing, in a case that the event is not detected from the first image, the first detection processing on a second image obtained from an image capturing apparatus different from an image capturing apparatus by which the first image is captured (see figure 2A, para. 0043-0044, where Mori discusses performing a second detection process after the first detection is not detected).
Yagi teaches and performing, in a case that the event is detected from the first image, the first detection processing on the second image after the second detection processing on the first image (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether an event is detected).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori with Yagi to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mori in this manner in order to improve event detection from images by applying different compression rates to detect events in different image scenarios and improve resource allocation.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mori, while the teaching of Yagi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the image scenario and applying a compression rate to improve event detection.  The Mori and Yagi systems perform image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Yagi teaches wherein executing the executable instructions causes the information processing apparatus to perform further operations including; outputting detection information indicating that the event is detected in a case where the event is detected by the second detection processing (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether an event trigger is activated).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 6, Yagi teaches wherein the second detection processing is allowed to be performed a number of times greater than a number of times when the first detection processing is performed (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression is performed more than the event triggered compression).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 7, Yagi teaches wherein the second detection processing is detection processing to be performed on an image with a lower compression rate than a compression rate in the first detection processing (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether an event is detected).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 9, Yagi teaches wherein, in a case where the event is detected through the second detection processing, the first detection processing is stopped on an image for a predetermined period of time, the image captured by the image capturing apparatus having captured the captured image from which the event is detected (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses event triggered image detection).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 11, Yagi teaches wherein the first detection processing and the second detection processing detect an abnormal action of a person as the event (see figure 1A, para. 0139, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether a person triggers the system).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Regarding claim 12, Yagi teaches wherein the first detection processing and the second detection processing detect presence of a specific object as the event (see figure 1A, para. 0139, where Yagi discusses two different compression processes which are normal image quality compression, and high image quality compression based on whether a person or objects trigger the system).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 19 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding computer-readable storage medium.

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2017/0372149) in view of Yagi et al. (US 2011/0057783) in view of Lee (US 2011/0032432).

Regarding claim 17, Yagi teaches wherein the information processing apparatus includes a transmission unit configured to transmit an instruction to change a compression rate to at least one of the plurality of the image capturing apparatuses in a case where the event is detected through the first detection processing (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses scene recognition unit to transmit detected events to the compression units), and wherein the second detection unit detects the event from a processing target that is an image compressed using the changed compression rate (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses adjusting the compression rate based on the motion in the image data).
Mori and Yagi do not expressly teach wherein at least one of the plurality of the image capturing apparatuses includes a transmission unit configured to transmit images compressed using the changed compression rate based on the instruction to the information processing apparatus.  However, Lee teaches wherein at least one of the plurality of the image capturing apparatuses includes a transmission unit configured to transmit images compressed using the changed compression rate based on the instruction to the information processing apparatus (see figure 1, figure 4, para. 0041, 0054-0055, 0058, where Lee discusses first and second compression units transmitting the compressed images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi with Lee to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mori and Yagi in this manner in order to improve event detection from images captured using multiple cameras to determine different image scenarios.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mori and Yagi, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the image scenario using multiple cameras and applying different compression rates.  The Mori, Yagi, and Lee systems perform image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 18, Yagi teaches wherein the information processing apparatus includes a transmission unit configured to transmit an instruction to change a frame rate to at least one of the plurality of the image capturing apparatuses in a case where the event is detected through the first detection processing (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses adjusting the compression rate based on detected motion), wherein a second detection unit detects the event from a processing target that is the captured image received at the changed frame rate (see figure 1A, para. 0050-0052, 0130-0131, where Yagi discusses adjusting the compression rate). 
Mori and Yagi do not expressly teach wherein to at least one of the plurality of the image capturing apparatuses includes a transmission unit configured to transmit images to the information processing apparatus at the changed frame rate based on the instruction.
However, Lee teaches wherein to at least one of the plurality of the image capturing apparatuses includes a transmission unit configured to transmit images to the information processing apparatus at the changed frame rate based on the instruction (see figure 1, figure 4, para. 0041, 0054-0055, where Lee discusses first and second compression units transmitting the compressed images).
 Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mori and Yagi with Lee to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform event detection from a captured image.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mori and Yagi in this manner in order to improve event detection from images captured using multiple cameras to determine different image scenarios.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mori and Yagi, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the image scenario using multiple cameras and applying different compression rates.  The Mori, Yagi, and Lee systems perform image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663